Title: From George Washington to Edmund Randolph, 16 October 1794
From: Washington, George
To: Randolph, Edmund


        
          (Private)
          Dear Sir,
          Fort Cumberland [Md.] 16th Oct. 1794
        
        Your letters of the 11th instt were received this morning at my stage 15 miles short of this place.
        We arrived here in the forenoon of this day; and found a respectable force assembled from the states of Virginia and Maryland; and I am informed that about 1500 more (from the former state) either is, or will be at Frankfort, (ten miles on our left) this evening or tomorrow at farthest.
        Nothing more precise, than you were informed of in my last, from Carlisle, has been heard from the Insurgent counties—All accts agree however, that they are much alarmed at the serious appearance of things: The truth of which I expect to be better informed of to morrow, or next day, by persons whom I have sent amongst them and whose return may be looked for about that time.
        
        I do not expect to be here more than two days—thence to Bedford, where as soon as matters are arranged, and a plan settled, I shall shape my course for Philadelphia—but not because the impertinence of Mr Bache, or his corrispondents has undertaken to pronounce that I cannot, constitutionally, command the Army whilst Congress are in Session.
        I believe the eyes of all the well disposed people of this country will soon be opened, & that they will clearly see the tendency if not the design of the lead[er]s of these self created societies. As far as I have heard them spoken of, it is with strong reprobation. I should be extremely sorry therefore if Mr M——n from any cause whatsoever should get entangled with them, or their politics.
        As the speech will be composed of several distinct subjects, my wish was that each of these shd receive its final dress; subject however to revision—that part especially which relates to the insurrection and the proceedings thereupon. The subjects themselves, will naturally point to the order, in which they ought to follow each other; & the throwing them into it cannot, at any time, be more than the work of a few minutes after the materials are all provided—It will appear evident, on a moments reflection, that the continual interruptions in a militia camp, where every thing is to be provided, & arranged, will allow no time to clothe the speech in a correct or handsome garb—nor will there be time to do it after my return.
        My mind is so perfectly convinced, that if these self created societies cannot be discountenanced that they will destroy the government of this Country that I have asked myself whilst I have been revolving on the expence & inconvenience of drawing so many men from their families & occupations as I have seen on their march, where wd be the impropriety of glancing at them in the speech, by some such idea as the following “that however distressing this Expedition will have proved to individuals, & expensive to the Country the pleasing spirit which it has drawn forth in support of Law & Govt will immortalize the American character & is a happy presage—that future attempts of a certain description of people will not, tho’ accompanied by the same indistry sow the seeds of distrust & to disturb the public tranquillity will prove equally abortive” I have formed no precise ideas of what is best to be done or said

on this subject, nor have I time to express properly what has occurred to me, as I am now writing at an hour when I ought to be in bed; because all the day, from business or ceremonious introductions I have been unable to do it sooner. I am always & sincerely Yours
        
          G. W——n
        
      